  Case 5:18-cv-01526-EEF-KLH Document 58 Filed 10/21/19 Page 1 of 1 PageID #: 667
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


MAGNOLIA ISLAND PLANTATION L L C                      CASE NO. 5:18-CV-01526
ET AL

VERSUS                                                JUDGE FOOTE

LUCKY FAMILY L L C ET AL                              MAG. JUDGE HAYES


                                    NOTICE OF MOTION SETTING

       Please take notice that the Motion to Suspend Payments or to Deposit with the Court (Document
No. 57) filed by Magnolia on October 18, 2019 has been referred to the Honorable Elizabeth Erny Foote.

                                                 Deadlines

       Responses to said motion are due by Friday, October 25, 2019, at noon. Leave of court will be
required to file any additional brief. Responses not timely filed will not be considered.

                                            No Oral Argument

         It is generally the policy of this Court to decide motions on the basis of the record without oral
argument. Should the Court feel oral argument is necessary, all parties will be notified. Any party may
request oral argument by motion. The motion should specify the need for argument. The Court will notify
all parties of its decision to grant or deny oral argument. Briefs filed in support or opposition of any
pending motion should fully address all pertinent issues.

                                        Courtesy Copies Required

       At the time of filing, an electronic copy of the motions and briefs including attachments shall be e-
mailed in Word format to:

                          foote_motions@lawd.uscourts.gov



DATE OF NOTICE: October 21, 2019

                                            TONY R. MOORE
                                            CLERK OF COURT
